
	
		110th CONGRESS
		2d Session
		S. 3731
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Emergency Economic
		  Stabilization Act of 2008 (division A of Public Law 110–343) to provide the
		  Special Inspector General with additional authorities and responsibilities, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Special Inspector General for the
			 Troubled Asset Relief Program Act of 2008.
		2.Audit and investigation
			 authoritiesSection 121 of the
			 Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343)
			 is amended—
			(1)in subsection (c), by adding at the end the
			 following:
				
					(4)(A)Except as provided under subparagraph (B)
				and in addition to the duties specified in paragraphs (1), (2), and (3), the
				Special Inspector General shall have the authority to conduct, supervise, and
				coordinate an audit or investigation of any action taken under this title as
				the Special Inspector General determines appropriate.
						(B)Subparagraph (A) shall not apply to any
				action taken under section 115, 116, 117, or
				125.
						;
				and
			(2)in subsection (d)(2), by striking
			 subsection (c)(1) and inserting subsection (c)(1) and
			 (4).
			3.Personnel authoritiesSection 121(e)(1) of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended—
			(1)by inserting (A) after
			 (1); and
			(2)by adding at the end the following:
				
					(B)(i)Subject to clause (ii), the Special
				Inspector General may exercise the authorities of subsections (b) through (i)
				of section 3161 of title 5, United States Code (without regard to subsection
				(a) of that section).
						(ii)In exercising the employment authorities
				under subsection (b) of section 3161 of title 5, United States Code, as
				provided under clause (i) of this subparagraph—
							(I)the Special Inspector General may not make
				any appointment on and after the date occurring 6 months after the date of
				enactment of the Special Inspector General for the Troubled Asset Relief
				Program Act of 2008;
							(II)paragraph (2) of that subsection (relating
				to periods of appointments) shall not apply; and
							(III)no period of appointment may exceed the
				date on which the Office of the Special Inspector General terminates under
				subsection
				(j).
							.
			4.Response to audits and cooperation and
			 coordination with other entitiesSection 121 of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended—
			(1)by redesignating subsections (f), (g), and
			 (h) as subsections (h), (i), and (j), respectively; and
			(2)by inserting after subsection (e) the
			 following:
				
					(f)Corrective responses to audit
				problemsThe Secretary
				shall—
						(1)take action to address deficiencies
				identified by a report or investigation of the Special Inspector General or
				other auditor engaged by the TARP; or
						(2)certify to appropriate committees of
				Congress that no action is necessary or appropriate.
						(g)Cooperation and coordination with other
				entitiesIn carrying out the
				duties, responsibilities, and authorities of the Special Inspector General
				under this section, the Special Inspector General shall work with each of the
				following entities, with a view toward avoiding duplication of effort and
				ensuring comprehensive oversight of the Troubled Asset Relief Program through
				effective cooperation and coordination:
						(1)The Inspector General of the Department of
				Treasury.
						(2)The Inspector General of the Federal
				Deposit Insurance Corporation.
						(3)The Inspector General of the Securities and
				Exchange Commission.
						(4)The Inspector General of the Federal
				Reserve Board.
						(5)The Inspector General of the Federal
				Housing Finance Board.
						(6)The Inspector General of any other entity
				as
				appropriate.
						.
			5.Reporting RequirementsSection 121(h) of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343), as redesignated
			 by this Act, is amended—
			(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
			(2)by inserting after paragraph (1) the
			 following:
				
					(2)Not later than July 1, 2009, the Special
				Inspector General shall submit a report to Congress analyzing the use of any
				funds received by a financial institution under the TARP and make the report
				available to the public, including posting the report on the home page of the
				website of the Special Inspector General within 24 hours after the submission
				of the report.
					; and
				
			(3)by adding at the end the following:
				
					(5)Except as provided under paragraph (3), all
				reports submitted under this subsection shall be available to the
				public.
					.
			6.Funding of the Office of the Special
			 Inspector GeneralSection
			 121(i)(1) of the Emergency Economic Stabilization Act of 2008 (division A of
			 Public Law 110–343), as redesignated by this Act, is amended by inserting
			 before the period at the end the following: , not later than 7 days
			 after the date on which the nomination of the Special Inspector General is
			 first confirmed by the Senate.
		
	
		
			Passed the Senate
			 December 10, 2008.
			
			Secretary
		
	
	
	
